Exhibit 10.1

 

May 12, 2005

 

Dear Jim,

 

This will confirm AnnTaylor’s agreement with respect to your compensation:

 

•   Your base salary has been increased 3% to $381,000, effective May 11, 2005

 

•   AnnTaylor will pay you a retention bonus of $100,000, payable in your May
31, 2005 paycheck. You hereby agree to fully reimburse AnnTaylor $100,000 if you
voluntarily resign prior to June 1, 2006.

 

•   If AnnTaylor terminates you other than for “cause”, you will receive
severance equal to your annual base salary at the time of termination, payable
over a 12-month period from your date of termination (the “Severance Period”),
provided you execute and deliver a general release in form and substance
satisfactory to AnnTaylor.

 

•   In addition, the Company shall permit you to continue your participation in
its medical, dental and vision insurance programs during the Severance Period.
At the end of that period, you shall be entitled to participate in such programs
in accordance with the applicable COBRA regulations.

 

I hope that you recognize this retention incentive as an acknowledgement of your
contributions.

 

Please acknowledge your agreement by signing and returning to me the enclosed
copy of this letter.

 

Sincerely,

/s/ J. Patrick Spainhour

Pat Spainhour

Chairman and Chief Executive Officer

 

cc:   Kay Krill     Barbara Eisenberg     Lorin Thomas

 

ACCEPTED AND AGREED:

/s/ James M. Smith

--------------------------------------------------------------------------------

James M. Smith

Dated: May 19, 2005